Hall. J
A married woman has no grounds to enjoin the fl-fa. issuing upon a judgment of foreclosure of a mortgage against her which -she alleges was given ás a security for the debt of her husband, unless -she shows that she had a good defense to the suit of which she was entirely ignorant, or which she was prevented from making before the judgment was rendered either by fraud or accident or the conduct of the •other party and such failure to set up her defense must have been unmixed with fraud or neglige.nce on her part. The questions made by the bill were as between the parties, res adjudicata by the judgment *428of foreclosure. Wingfield, trustee, vs. Rhea, cashier, (Sept. term, 1884); 70 Ga., 57, 63, 475, 552.
C. J. Thornton; H. Parsons, for plaintiff in error.
J. J. Bull, by brief, for defendants.
Judgment affirmed.